              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


KATHERINE CARRASQUILLO,                          No. 4:16-CV-01651

            Plaintiff,                           (Judge Brann)

      v.

SELINSGROVE AREA
SCHOOL DISTRICT,

            Defendant.

                                     ORDER

                                 OCTOBER 24, 2018

      In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that Defendant’s Motion for Summary Judgment, ECF No.

30, is GRANTED. The Clerk of Court is directed to enter judgment in favor of

Defendant and close this case.

                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
